Case: 18-13489    Date Filed: 08/13/2020   Page: 1 of 29



                                                                      [PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                               No. 18-13489
                         ________________________

                          Agency No. A212-911-751



KAROOSHAN LINGESWARAN,

                                                                       Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.

                         ________________________

                  Petitions for Review of a Decision of the
                        Board of Immigration Appeals
                        ________________________



                             (August 13, 2020)



Before WILSON, BRANCH, and JULIE CARNES, Circuit Judges.

BRANCH, Circuit Judge:
                Case: 18-13489        Date Filed: 08/13/2020       Page: 2 of 29



       Karooshan Lingeswaran is a 26-year-old native and citizen of Sri Lanka. On

February 8, 2017, the United States Coast Guard interdicted Lingeswaran

approximately 12.5 nautical miles east of Miami, Florida, as he tried to enter the

United States illegally. Thereafter, the Department of Homeland Security (“DHS”)

commenced removal proceedings, charging him with inadmissibility under 8

U.S.C. § 1182(a)(7)(A)(i)(I),1 which Lingeswaran conceded. Lingeswaran applied

for asylum and withholding of removal pursuant to the Immigration and

Nationality Act (“INA”), and withholding of removal pursuant to Article 3 of the

United Nations Convention Against Torture (“CAT”),2 expressing a fear of

persecution if he returned to Sri Lanka. The INA requires an alien seeking asylum

to establish that he was persecuted “on account of race, religion, nationality,

membership in a particular social group, or political opinion.” 8 U.S.C.

§§ 1101(a)(42)(A), 1158(b)(1)(A). 3 To be eligible for relief pursuant to CAT, an


       1
           That provision states that “any immigrant at the time of application for admission . . .
who is not in possession of a valid unexpired immigrant visa, reentry permit, border crossing
identification card, or other valid entry document required by this chapter, and a valid unexpired
passport, or other suitable travel document, or document of identity and nationality if such
document is required under the regulations issued by the Attorney General under section 1181(a)
of this title. . . is inadmissible.” 8 U.S.C. § 1182(a)(7)(A)(i)(I).
       2
       Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or
Punishment art. 3, § 1, Dec. 10, 1984, S. Treaty Doc. No. 100–20 (1988), 1465 U.N.T.S. 85.
       3
        Section 1158(b)(1)(A) states: “The Secretary of Homeland Security or the Attorney
General may grant asylum to an alien who has applied for asylum in accordance with the
requirements and procedures established by the Secretary of Homeland Security or the Attorney
General under this section if the Secretary of Homeland Security or the Attorney General
determines that such alien is a refugee within the meaning of section 1101(a)(42)(A).” (emphasis
                                                 2
                Case: 18-13489        Date Filed: 08/13/2020        Page: 3 of 29



applicant must establish “that it is more likely than not that he or she would be

tortured if removed to the proposed country of removal.” 8 C.F.R. § 208.16(c)(2). 4

In order to meet the definition of torture, the harm must be “inflicted by or at the

instigation of or with the consent or acquiescence of a public official or other

person acting in an official capacity.” 8 C.F.R. § 208.18(a).

       The Board of Immigration Appeals (“BIA”) denied his application for asylum

and withholding of removal under the INA and withholding of removal under CAT

and ordered him removed from the United States. We deny the petition.

                                                 I.

       A. Background5

       Lingeswaran is an ethnic Tamil from the Jaffna area of Sri Lanka. From the

time he was born in 1993 until shortly before his departure from Sri Lanka in May

2010, the country was engulfed in a civil war between the Liberation Tigers of



added). Section 1101(a)(42)(A), in turn, defines the word “refugee” as “any person who is
outside any country of such person’s nationality or, in the case of a person having no nationality,
is outside any country in which such person last habitually resided, and who is unable or
unwilling to return to, and is unable or unwilling to avail himself or herself of the protection of,
that country because of persecution or a well-founded fear of persecution on account of race,
religion, nationality, membership in a particular social group, or political opinion.”
       4
         In full, § 208.16(c)(2) provides that “[t]he burden of proof is on the applicant for
withholding of removal under this paragraph to establish that it is more likely than not that he or
she would be tortured if removed to the proposed country of removal. The testimony of the
applicant, if credible, may be sufficient to sustain the burden of proof without corroboration.”
       5
        In presenting the background information in this section, we rely on the statements
made by Lingeswaran in his asylum application, credible fear interview, and removal hearing.
                                                 3
                Case: 18-13489       Date Filed: 08/13/2020        Page: 4 of 29



Tamil Eelam (“LTTE” or “Tamil Tigers”) and the Sri Lankan government.6 To

say that the Sri Lankan civil war greatly impacted Lingeswaran’s life is an

understatement. In 1995 (when Lingeswaran was two years old), the Sri Lankan

army abducted and tortured his father for five days due to suspicion that he assisted

the LTTE by deploying a bomb near his mechanic shop. Terrified, the family

relocated to Mullaitivu, an area controlled by the LTTE. His father repaired cars

and paid the LTTE monthly dues. Lingeswaran and his brother attended the

LTTE-controlled school. Students at the school were expected to join a student

group which participated in various events celebrating the LTTE. For example, on

November 27 every year, the student group would place tents and flags along the

road and put on plays to honor the revolutionary group. As class president,

Lingeswaran organized and participated in the celebratory events and rallies.

       Fourteen years after Lingeswaran’s family relocated, on May 17, 2009, the

Sri Lankan army captured the Mullaitivu area. Lingeswaran and his family

surrendered, along with thousands of other Tamils, and the army took them to a

refugee camp. Before entering the camp, the Sri Lankan army identified

Lingeswaran’s father as an LTTE member and dragged him away. Lingeswaran

never saw his father again.


       6
         In 1997, the United States Secretary of State designated the LTTE as a foreign terrorist
organization pursuant to 8 U.S.C. § 1189(a)(1), (d)(4). See 62 Fed. Reg. 52650.


                                                4
                Case: 18-13489         Date Filed: 08/13/2020        Page: 5 of 29



       In October 2009, the Sri Lankan army brought Lingeswaran to the nearby

army camp for an “investigation.” The army accused Lingeswaran of LTTE

involvement and, for about twenty minutes during the hour-long interrogation, beat

Lingeswaran with their hands and a rope.7 Lingeswaran denied any LTTE

involvement and they released him. Sometime after that interrogation, the Sri

Lankan army again took Lingeswaran in for questioning and accused him of

helping his aunt’s family (who were LTTE members) escape from the camp. The

second interrogation lasted roughly 15 minutes, during which the army members

hit and kicked Lingeswaran and put a gun to his head. Afterwards, they put him in

line with approximately 50 other Tamils to be taken to Boossa—a location where

people were known to be tortured. Just then, a human rights organization arrived.

That arrival prompted the army to tell those in line, including Lingeswaran, to

return to the camp and that they would take them to Boossa later.

       In November 2009, Lingeswaran escaped from the camp and made his way

to Colombo, Sri Lanka. He left Sri Lanka in May 2010 and travelled to France.

While in France, he applied for asylum, received 300 euros a month in benefits

from the French government, and worked in a store. According to Lingeswaran,


       7
           In his application, Lingeswaran said that the interrogators hit him with a rope. But he
initially testified in the merits hearing that they only hit him with their hands. He added that the
army also hit him with a rope only after his attorney reminded him that his asylum application
reflected that he was hit with a rope. The IJ noted this conflicting account as one of a few
discrepancies between Lingeswaran’s application and testimony.

                                                  5
              Case: 18-13489    Date Filed: 08/13/2020      Page: 6 of 29



he failed to appear for an immigration interview because he planned to come to the

United States, and his application for asylum in France was denied. He then left

France and made his way to the United States by way of the Bahamas, using a

passport given to him by an “agent” arranging his travel.

      Meanwhile, in June 2010, Lingeswaran’s mother and brother fled to India.

They returned to Sri Lanka in April 2015. Upon their arrival, the Sri Lankan

government forces arrested Lingeswaran’s brother and tortured him for one week.

The army released him, but told him that until Lingeswaran returned, he would

have to check in with the army every month. They also told his brother that

Lingeswaran’s name was on a list at the airport and Lingeswaran would be arrested

and killed if he came back.

   B. Immigration Court and BIA Proceedings

      The Immigration Judge (“IJ”) denied Lingeswaran’s claims and ordered his

removal to Sri Lanka. With regard to his asylum claim, the IJ found that the

evidence showed that the Sri Lankan army interrogated Lingeswaran on account of

his possible involvement with a terrorist organization and not on account of a

protected ground. Moreover, the IJ concluded that the Sri Lankan army’s

treatment of Lingeswaran did not rise to the level of persecution. The IJ further

found that Lingeswaran did not show that he had a well-founded fear of

persecution if he returned because the Sri Lankan civil war ended in 2009 and his


                                         6
               Case: 18-13489       Date Filed: 08/13/2020      Page: 7 of 29



family appeared to be living there safely now. And because Lingeswaran had not

shown a well-founded fear of persecution that qualified for asylum, he also

necessarily fell short of carrying his burden for the higher standard required for

withholding of removal. The IJ concluded that Lingeswaran’s CAT claim failed

because “there [wa]s no objective evidence in the file” that the Sri Lankan

government would specifically target him. Rather, the evidence showed that the

Sri Lankan government was “trying to take every measure that they can to get the

country back on track” and no longer supported the mistreatment of Tamils.

       Lingeswaran appealed to the BIA. The BIA agreed with the IJ’s decision

regarding Lingeswaran’s CAT claim and with the IJ’s determinations on the issues

of past persecution and well-founded fear of being singled out for persecution

underlying Lingeswaran’s asylum claim. But the BIA held that remand was

necessary because the IJ had failed to consider the remaining issue underlying

Lingeswaran’s asylum claim: whether Lingeswaran had established a well-founded

fear of future persecution based on a pattern or practice of persecuting Tamils.

       On remand, the IJ determined that there was not a pattern or practice of

persecution of Tamils in Sri Lanka.8 The IJ observed that the country background

materials submitted by the parties showed that Tamils face discrimination and



       8
        The IJ incorporated his 2017 decision and noted that he had considered the admitted
evidence in its entirety.
                                              7
                Case: 18-13489       Date Filed: 08/13/2020       Page: 8 of 29



harassment in Sri Lanka. But although the Sri Lankan government “has been slow

to implement change,” the IJ found that “the government has continued to improve

the situation for Tamils since the war ended in 2009.” The IJ emphasized that the

Sri Lankan government has established the “Office of National Unity and

Reconciliation” to protect the rights of all citizens and heal communities affected

by the war. Further, the IJ noted that “the Sri Lankan Prime Minister [publicly]

stated that Sri Lanka will not prosecute Sri Lankan asylum seekers who left the

country illegally.” The IJ observed, “[i]f the Sri Lankan government is not

prosecuting returning asylum seekers and is not imputing those returning to Sri

Lanka to be LTTE members, this evidence makes it less likely that the government

is persecuting Tamils.” Accordingly, the IJ found that Lingeswaran did not qualify

for asylum.

       On appeal, the BIA sympathized with Lingeswaran: “We have no wish to

minimize the suffering of ethnic Tamils in Sri Lanka, and we understand why the

respondent does not wish to return to that country.” 9 But it upheld the IJ’s decision

because the IJ’s factual findings did not reveal that “the mistreatment of ethnic

Tamils in Sri Lanka is [] so extreme and pervasive as to establish a ‘pattern or

practice’ of persecution, such that we can say all Tamils qualify for asylum and


       9
         As an initial matter, the BIA noted that its prior decision affirming the IJ’s denial of
CAT protection and asylum insofar as Lingeswaran claimed an individualized fear of persecution
was the law of the case; thus, the BIA would not “revisit” those determinations.
                                               8
              Case: 18-13489    Date Filed: 08/13/2020    Page: 9 of 29



withholding of removal in the United States, whether or not they have a

particularized fear of persecution.” This petition for review followed.

                                         II.

      We review the BIA’s legal conclusions de novo. D-Muhumed v. U.S. Att’y

Gen., 388 F.3d 814, 817 (11th Cir. 2004). Its factual findings, however, “are

conclusive unless any reasonable adjudicator would be compelled to conclude to

the contrary.” 8 U.S.C. § 1252(b)(4)(B). We therefore review the BIA’s findings

of fact under the “highly deferential substantial evidence test.” Adefemi v.

Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004) (en banc). That test requires us to

“view the record evidence in the light most favorable to the agency’s decision and

draw all reasonable inferences in favor of that decision.” Id. In other words, we

must affirm the BIA’s factual findings so long as they are “supported by

reasonable, substantial, and probative evidence on the record considered as a

whole.” Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001) (quoting

Lorisme v. INS, 129 F.3d 1441, 1444–45 (11th Cir. 1997)). When “the record

could support or contradict the conclusion of the BIA, we must affirm its

decision.” Recinos v. U.S. Att’y Gen., 566 F.3d 965, 967 (11th Cir. 2009).

                                         III.

A. Asylum




                                          9
               Case: 18-13489        Date Filed: 08/13/2020      Page: 10 of 29



       On appeal, Lingeswaran argues the BIA erred in rejecting his claims for

asylum pursuant to 8 U.S.C. § 1101(a)(42)(A). The INA gives the Attorney

General discretion to grant asylum to eligible applicants. 8 U.S.C. 1101(a)(42)(A);

INS v. Cardoza-Fonseca, 480 U.S. 421, 428 n.5 (1987) (“[T]he Attorney General

is not required to grant asylum to everyone who meets the definition of refugee.”)

(emphasis in original); Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1230–31 (11th

Cir. 2005) (“If he or she meets [their] burden, the actual grant of asylum is a matter

of discretion.”). To establish asylum eligibility, the applicant must, with credible

evidence, establish (1) he was persecuted in the past “on account of race, religion,

nationality, membership in a particular social group, or political opinion” (together,

“protected grounds”), or (2) he has a “well-founded fear” of persecution in the

future “on account of” any of his protected grounds. 8 U.S.C. §§ 1101(a)(42)(A),

1158(b)(1); 8 C.F.R. § 208.13(a), (b). According to Lingeswaran, he is eligible for

asylum through either avenue. Taking each argument in turn, we conclude that

Lingeswaran is not eligible for asylum. 10


       10
           Although Lingeswaran submits various arguments to as to why the BIA erred in
denying his asylum claim, he does not appear to challenge specifically the BIA’s rejection of his
related withholding of removal claim. But to the extent he also contests that decision, it also
fails. Similar to an asylum claim, an applicant for withholding of removal must show that his
life or freedom would be threatened because of a protected ground. 8 U.S.C.
§§ 1231(b)(3)(A),(C), 1158(b)(1)(B). But the burden on the applicant for withholding of
removal is higher: he must establish a “clear probability” of persecution on account of a
protected ground. INS v. Stevic, 467 U.S. 407, 430 (1984). Because we hold that Lingeswaran
cannot meet the lower burden for asylum relief pursuant to 8 U.S.C. § 1101(a)(42)(A), he
necessarily cannot meet the burden for withholding of removal relief pursuant to § 1231(b)(3).
                                               10
                Case: 18-13489        Date Filed: 08/13/2020         Page: 11 of 29



   1. Past Persecution

       We first address Lingeswaran’s argument that the BIA committed legal error

by failing to consider whether the Sri Lankan army had multiple motivations in

persecuting him, including his Tamil ethnicity 11 or his imputed political opinion,

i.e., support of the LTTE. Along those same lines, he asserts that the BIA wrongly

concluded that Lingeswaran was not persecuted on account of a protected

ground.12

       The BIA engaged in the proper analysis in determining whether

Lingeswaran was persecuted on account of a protected ground. Because an

applicant’s protected trait “need not be the only motivation for the persecution,”

Sanches-Jimenez v. U.S. Att’y Gen., 492 F.3d 1223, 1232 (11th Cir. 2007), where



See Mehmeti v. U.S. Att’y Gen., 572 F.3d 1196, 1200 (11th Cir. 2009) (“An alien who fails to
establish that he has a well-founded fear of persecution necessarily fails to establish eligibility
for withholding of removal.”).
       11
          The asylum statute provides a list of five protected grounds: “race, religion, nationality,
membership in a particular social group, [and] political opinion.” 8 U.S.C. §§ 1101(a)(42)(A),
1158(b)(1). In seeking asylum, Lingeswaran claims that his “Tamil nationality/ethnicity/race” is
a protected ground. We need not decide whether his Tamil ethnicity is, in fact, a statutorily
protected ground, however, because the government has not raised this issue and because we
affirm the BIA for other reasons.
       12
          Lingeswaran relatedly claims that the IJ erred in finding that the Sri Lankan army’s
treatment of him did not amount to persecution. We cannot address this argument because the
BIA did not adopt this finding in its decision and therefore it “does not form any part of the order
currently under review.” Lopez v. U.S. Att’y Gen., 504 F.3d 1341, 1344 (11th Cir. 2007).
Rather, the BIA affirmed the IJ’s denial of asylum based only on its conclusion that
Lingeswaran’s ethnicity or imputed political opinion was not one central reason for his alleged
harm.

                                                 11
             Case: 18-13489        Date Filed: 08/13/2020   Page: 12 of 29



multiple motivations are at a play, the BIA must determine whether a protected

ground “was or will be at least one central reason for persecuting the applicant.” 8

U.S.C. § 1158(b)(1)(B)(i).

      Here is how the BIA addressed Lingeswaran’s claim that he was persecuted

on account of a protected trait:

      With respect to the issue of past persecution, the respondent testified
      that he was detained and beaten by the Sri Lankan military because
      they believed that he was a member of the LTTE. However, we find
      no clear error in the Immigration Judge’s finding that the respondent’s
      ethnicity or imputed political opinion was not one central reason for
      his alleged harm. Instead, the Immigration Judge properly found that
      the respondent’s alleged harm was part of an investigation that
      occurred in the midst of a civil war.

We thus turn to the IJ’s reasoning. See Najjar, 257 F.3d at 1284. The IJ also

considered whether Lingeswaran was persecuted on account of his ethnicity or

imputed political opinion:

      Respondent was I believe, if I am not mistaken, detained by the
      military on two separate occasions. This was during the time of the
      war between the Tamil Tigers and the Sinhalese majority, the Sri
      Lankan army. And he was questioned not because they wanted to
      punish him because of his race or his religion or nationality,
      membership in a particular social group or political opinion, but rather
      because of their belief that he may have been associated with a
      terrorist organization, the LTTE Tigers, so I don’t see a connection to
      a protected ground.




                                            12
               Case: 18-13489        Date Filed: 08/13/2020       Page: 13 of 29



Thus, both the IJ and the BIA explicitly considered whether Lingeswaran’s

ethnicity or political opinion could have played a role in his alleged persecution.

We therefore find no legal error.13

       Nor does anything in the record compel us to overturn the BIA’s factual

finding that Lingeswaran was not persecuted on account of a protected ground. An

asylum applicant has the burden to establish that “race, religion, nationality,

membership in a particular social group, or political opinion was or will be at least

one central reason for persecuting the applicant.” 8 U.S.C. § 1158(b)(1)(B)(i).

Here, the record supports the BIA’s conclusion that the Sri Lankan army’s alleged

treatment of Lingeswaran was not on account of a protected ground, but rather his

possible involvement with a terrorist organization.

       We have explained that “[t]he fact that the government and [a revolutionary

group] are fighting to achieve political objectives does not imbue every act

committed by them with political significance.” Perlera-Escobar v. Exec. Office




       13
          Relatedly, Lingeswaran objects that the BIA failed to consider his asylum claim
“cumulatively on account of being a Tamil, failed asylum seeker, and a family member of a
LTTE member.” More specifically, he claims that the BIA failed to consider his failed asylum
seeker status at all. Contrary to Lingeswaran’s assertion, the IJ’s findings, which the BIA
accepted, included the finding that the Sri Lankan government is not prosecuting failed asylum
seekers. As to Lingeswaran’s argument that the BIA should have considered all of his asserted
protected grounds cumulatively, he does not rely on any precedent requiring the BIA to engage
in a “cumulative analysis,” and we are not aware of any. Rather, the BIA properly considered
whether one of the asserted protected grounds was “at least one central reason for persecuting the
applicant.” 8 U.S.C. § 1158(b)(1)(B)(i). Therefore, the BIA did not legally err by not engaging
in a “cumulative analysis.”
                                               13
             Case: 18-13489     Date Filed: 08/13/2020    Page: 14 of 29



for Immigration, 894 F.2d 1292, 1299 (11th Cir. 1990). And the BIA has

interpreted the meaning and scope of the phrase “persecution . . . on account of . . .

political opinion” to exclude “harm and threats that may incidentally result from

behavior meant to achieve a political objective, be it the overthrow of the existing

government or, alternatively, the defense of the government against armed

insurrection.” Id. at 1297 (citing Matter of Rodriguez-Majano, 19 I. & N. Dec. 811

(BIA 1988)). Thus, a “duly established government” such as the government of

Sri Lanka, “has the internationally recognized right to defend itself against attack

and rebellion.” Id. This right encompasses investigations of suspected terrorists.

Id. Therefore, “in the context of civil war where fear permeates the life of every

citizen, the motivation of the persecutor becomes the linchpin of the analysis.” Id.

“Statements of perpetrators are a crucial factor to be considered in determining

motive.” In re S-P-, 21 I. & N. Dec. 486, 494 (BIA 1996). But “[w]hat constitutes

a political opinion under the [INA] is a political question which the courts are not

especially qualified to decide.” Perlera-Escobar, 894 F.2d at 1299. We therefore

“accord a presumption of correctness to the BIA’s conclusion” that the Sri Lankan

government’s interrogation of Lingeswaran was not on account of political

opinion. Id. With that presumption in mind, we turn to the record.

      The record does not compel us to find that Lingeswaran was persecuted on

account of an imputed political opinion. Again, the motivation of the alleged


                                          14
             Case: 18-13489     Date Filed: 08/13/2020   Page: 15 of 29



persecutors is key to this inquiry. Id. The record shows that suspicion that

Lingeswaran was involved with terrorist activity motivated the Sri Lankan army.

The LTTE, a recognized terrorist organization, had attacked and rebelled against

the Sri Lankan government for decades. Lingeswaran testified that he lived in an

area of Sri Lanka controlled by the LTTE and organized events celebrating the

LTTE. His father paid LTTE dues and had been arrested previously for suspected

terrorist activities. Others in Lingeswaran’s family were LTTE members. In this

context, where the Sri Lanka government and the LTTE had been engaged in a

decades-long war and Lingeswaran had multiple links to that group, any alleged

harm Lingeswaran suffered was “not because of political opinion,” but rather

because he may have been “an opponent of the government.” Id. Thus, the record

supports the BIA’s finding that the Sri Lankan army interrogated him on account

of possible terrorist involvement.

      Nor is there evidence in the record that compels us to find that the Sri

Lankan military targeted Lingeswaran on account of his Tamil ethnicity, as

opposed to its concern that he was a member of a terrorist group that opposed the

government. Lingeswaran testified that during the civil war between the Sri

Lankan government and the LTTE, the Sri Lankan army only arrested and attacked

Tamils. For sure, as its name implies, the Liberation Tigers of Tamil Eelam, also

known as the “Tamil Tigers,” was composed of ethnic Tamils. Yet, that evidence,


                                         15
               Case: 18-13489        Date Filed: 08/13/2020       Page: 16 of 29



by itself, does not prove that the military was arresting people on account of their

ethnicity rather than their involvement with a terrorist organization. Indeed, as to

his interrogation while living in the Tamil refugee camp, Lingeswaran

acknowledged that this interrogation was part of a broader investigation into his

connections to the Tamil Tigers. That is, he noted that his interrogators “asked

[him] whether [he] went for training with the Liberation Tigers,” said they “had

information that [he] was involved” with the group, and “wanted to know [about

his] aunt’s involvement with the Liberation Tigers” and “where [she] went” when

she escaped from the camp. This evidence further supports the BIA’s conclusion

that Lingeswaran was targeted as “part of an investigation that occurred in the

midst of a civil war,” not based on his ethnicity. In fact, Lingeswaran has not

alleged that any member of the Sri Lankan army made any statement indicating

that they were harming him because he was Tamil. To the contrary, according to

Lingeswaran’s own testimony, they repeatedly voiced their concern that he was a

member of the LTTE. Accordingly, the record supports the BIA’s conclusion that

Lingeswaran was not persecuted on account of a protected ground. 14


       14
          On appeal, Lingeswaran faults the IJ for failing to engage in a “complex and
contextual” analysis into Sri Lanka’s country conditions in concluding that he was not
persecuted on account of his political opinion. He also argues that he was persecuted on account
of an imputed political opinion because he was interrogated extrajudicially. But Lingeswaran
did not present these arguments on appeal to the BIA. We cannot review a final order of
removal where the petitioner has failed to “exhaust [ ] all administrative remedies available to
[him] as of right.” 8 U.S.C. § 1252(d)(1). “When a petitioner has neglected to assert an error
before the BIA that he later attempts to raise before us, the petitioner has failed to exhaust his
                                                16
               Case: 18-13489       Date Filed: 08/13/2020      Page: 17 of 29



   2. Well-Founded Fear of Future Persecution

       Turning to Lingeswaran’s second purported basis for asylum, he contends

that he has a well-founded fear that the Sri Lankan government will persecute him

in the future if he returns. Even where an applicant has not suffered past

persecution, he may still qualify for asylum based on his fear of persecution upon

his return. An applicant can establish that he has a well-founded fear of future

persecution by either (1) presenting “‘specific, detailed facts showing a good

reason to fear that he . . . will be singled out for persecution’ on account of such a[]

[protected basis],” Najjar, 257 F.3d at 1287 (quoting Faddoul v. INS, 37 F.3d 185,

188 (5th Cir. 1994)), or (2) showing “that he is a member of, or identified with, a

group that is subjected to a pattern or practice of discrimination.” Djonda, 514 F.3d

at 1174; see also 8 C.F.R. § 208.16(b)(2). Either way, the applicant’s fear of

persecution must be “subjectively genuine and objectively reasonable.” Sepulveda,

401 F.3d 1226, 1231 (11th Cir. 2005) (quoting Najjar, 257 F.3d at 1289). The BIA

concluded that Lingeswaran’s fear was not objectively reasonable because he did

not show that the Sri Lankan government would target him or that the Sri Lankan

government routinely persecutes Tamils. Substantial evidence supports that

finding.




administrative remedies.” Jeune v. U.S. Att’y Gen., 810 F.3d 792, 800 (11th Cir. 2016). Thus, we
cannot review these specific objections.
                                              17
               Case: 18-13489    Date Filed: 08/13/2020    Page: 18 of 29



          a. Individualized Risk of Persecution

      Lingeswaran argues that he will be targeted for persecution because the Sri

Lankan army detained and tortured his brother and instructed him to check in

weekly at the army camp until Lingeswaran returned. He also claims that in 2015,

the army warned his brother that Lingeswaran’s name was on a list at the airport

and the army would arrest and kill him as soon as he returned.

      The BIA considered Lingeswaran’s brother’s experience: it observed that

“[a]lthough [Lingeswaran’s] brother was arrested upon returning to Sri Lanka [in

2015], the respondent did not establish that his brother is still being targeted by the

Sri Lankan military.” Nothing in the record disturbs that finding, which

undermines any argument that Lingeswaran’s fear remains objectively reasonable,

even assuming it once was objectively reasonable. See Djonda, 514 F.3d at 1176

(“[W]e would still deny . . . relief because the record does not compel the

conclusion that [the petitioner] has a well-founded fear that he will be treated like

his brother[].”). And, other than his own merits hearing testimony, Lingeswaran

did not provide any evidence that the Sri Lankan army told his brother that they

would imprison Lingeswaran for a significant period or otherwise harm him. See

id. at 1176.

      Finally, the IJ found that “there is no evidence whatsoever that his name is

on the list at the airport, that as soon as he gets there he is going to be picked up


                                           18
               Case: 18-13489        Date Filed: 08/13/2020       Page: 19 of 29



and incarcerated and perhaps even killed.” We agree. Nothing in the record, other

than Lingeswaran’s vague, uncorroborated testimony about a warning given to his

brother in 2015 by an unidentified member of the Sri Lankan army, indicates that

Lingeswaran’s name is on any airport list. Thus, the record does not compel us to

find that that Lingeswaran has an objectively reasonable fear that the Sri Lankan

army will single him out for persecution. Sepulveda, 401 F.3d at1231.15

            b. Pattern or Practice of Persecution

       But “[a]n alien does not have to prove he would be singled out if he can

establish a pattern or practice of persecution of a group of which he is a member.”

Mehmeti v. U.S. Att’y. Gen., 572 F.3d 1196, 1200 (11th Cir. 2009) (citing 8 C.F.R.

§ 208.13(b)(2)(iii)). To that end, Lingeswaran claims that he has a credible fear of

persecution based on the Sri Lankan government’s “pattern or practice” of

persecuting Tamils. Against the IJ’s finding that the treatment of Tamils in Sri

Lanka is not so extreme and pervasive to constitute a pattern or practice of

persecution, Lingeswaran claims the evidence in the record does in fact show such

a pattern or practice.



       15
          As noted previously, the IJ observed that there were some inconsistencies between
Lingeswaran’s testimony and his application. For example, the first and only time that
Lingeswaran stated that his brother reported that the Sri Lankan army would kill him was at his
May 8, 2017 merits hearing. Similarly, the first time Lingeswaran stated definitively that his
name was on a list was during his merits hearing. Although the IJ did not go so far as to say that
his testimony was generally not credible, the IJ found these inconsistencies factored into
Lingeswaran’s burden of proof.
                                                19
             Case: 18-13489     Date Filed: 08/13/2020   Page: 20 of 29



      Substantial evidence in the record shows that although the Sri Lankan

government regularly treated Tamils horrifically during the civil war, the

government does not have a pattern or practice of doing so now. Instead, the Sri

Lankan government has made recognized efforts to improve the situation for

Tamils and reconcile the country since the conclusion of the war, albeit slowly.

One 2015 news article from the Tamil Guardian reports that in that year, in an

effort of reconciliation, the Sri Lankan government launched an internal

investigation into the treatment of Tamils during the civil war. Another

background document from 2016, an immigration assessment undertaken by the

Australian government, reflects that, since coming to power in 2015, the Sri

Lankan government has:

      established a new reconciliation taskforce mandated with ‘healing the
      wounds of mistrust and social and cultural stress generated from
      extended conflicts between different communities in Sri Lanka,’
      replaced military governors with civilian governors in the Northern
      and Eastern Provinces, reduced high security zones, released land
      formerly held by the military, released some individuals held under
      the Prevention of Terrorism Act 1979 (PTA) and engaged
      constructively with the Tamil National Alliance (TNA) and the
      international community.

It also highlights that “the situation has markedly improved for Tamils since the

end of the war.” Specifically, “incidences of extra-Judicial killing, disappearances

and kidnappings for ransom has fallen considerably” since the end of the civil war

and “do not appear to be ethnically[ ]based.” And a 2017 article from the


                                         20
              Case: 18-13489     Date Filed: 08/13/2020    Page: 21 of 29



Australian Associated Press reports that the Sri Lankan Prime Minister urged

asylum seekers to return to the country, insisting that “[i]t is quite safe for them to

come back.” The record also shows that Tamils have made political advancements

in Sri Lanka. According to the 2016 Australian government study, a free and fair

election in 2015 resulted in Tamil representation in the Sri Lankan Parliament.

That same year, the Prime Minister “vowed to implement the India-backed 13th

Amendment within a unitary framework for the devolution of power to [Tamil]

provinces, to achieve reconciliation with the minority Tamil community.”

      To be sure, the record also shows that Tamils still encounter discrimination

and mistreatment. But because substantial evidence in the record supports the

agency’s finding that the mistreatment of Tamils in Sri Lanka is not so extreme

and pervasive as to establish a pattern or practice of persecution, that conclusion

must stand.

      Lingeswaran relatedly claims that the BIA and IJ committed legal errors.

First, he argues that the IJ erred by failing to consider the background country

materials he submitted into evidence and, if it had, the IJ would have found a

pattern or practice of discrimination against Tamils. True, “the [Immigration

Judge] must ... consider all evidence introduced by the applicant.” Tan v. U.S. Att’y

Gen., 446 F.3d 1369, 1374 (11th Cir. 2006) (alterations in original) (quoting

Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1287 (11th Cir.2005). But while the IJ


                                           21
              Case: 18-13489     Date Filed: 08/13/2020   Page: 22 of 29



must consider all the evidence, it does not need to discuss each piece of evidence

in its order. Id. (noting that we do not require IJs to address each piece of evidence

specifically so long as there is enough on the record for appellate review). In its

analysis of Lingeswaran’s claim, the IJ relied on and cited specific exhibits. It also

stated that in rendering its decision it “ha[d] considered all admitted evidence in its

entirety” and provided a summary of the exhibits. Thus, the IJ committed no legal

error in that respect.

       Lingeswaran also attacks the weight the IJ gave to the evidence.

Specifically, he argues that the IJ did not sufficiently consider the “Resolution on

Genocide” report he submitted. Although IJs are “obligated to consider [an

applicant’s] documentary evidence,” they are “under no obligation to credit it or

assign it decisive weight.” Mohammed v. U.S. Att’y Gen., 547 F.3d 1340, 1347

(11th Cir. 2008). The IJ did not err just because it did not afford a certain piece of

evidence as much weight as Lingeswaran wished.

       Finally, Lingeswaran charges that the BIA erred in failing to engage in a

“disfavored group” analysis under 8 C.F.R. § 1208.13(b)(2)(iii), the regulation

governing pattern-or-practice claims. This claim likewise fails.

       Section 1208.13(b)(2)(iii) provides that the agency “shall not require the

applicant to provide evidence that there is a reasonable possibility he or she would

be singled out individually for persecution” if:


                                          22
             Case: 18-13489      Date Filed: 08/13/2020     Page: 23 of 29




      (A) The applicant establishes that there is a pattern or practice in his
      or her country of nationality or, if stateless, in his or her country of last
      habitual residence, of persecution of a group of persons similarly
      situated to the applicant on account of race, religion, nationality,
      membership in a particular social group, or political opinion; and (B)
      The applicant establishes his or her own inclusion in, and identification
      with, such group of persons such that his or her fear of persecution upon
      return is reasonable.

(emphasis added). In other words, an applicant who cannot establish that he will

be singled out for persecution must prove both (1) that there is a pattern or practice

of persecuting a group and (2) that he is a member of that group. As discussed

above, substantial evidence supports the BIA’s finding that Lingeswaran had not

established a pattern or practice of persecuting a group to which he belonged.

Thus, to the extent he contends that the BIA failed to conduct a pattern-or-practice

analysis, the record belies his argument.

      Lingeswaran’s reliance on Ninth Circuit authority, however, indicates that

he is making a different argument. The Ninth Circuit has embraced a judicially-

created “disfavored group” test, under which an applicant who cannot show a

pattern or practice of persecution is nevertheless eligible for asylum if he can

establish that (1) he is a member of the group that is “disfavored,” and (2) he has

“an individualized risk of being singled out for persecution.” See Sael v. Ashcroft,

368 F.3d 922, 925 (9th Cir. 2004). Under Ninth Circuit precedent, these elements

“operate in tandem,” meaning that “the ‘more serious and widespread the threat’ to


                                            23
              Case: 18-13489      Date Filed: 08/13/2020     Page: 24 of 29



the group in general, ‘the less individualized the threat of persecution needs to

be.’” Id. Under that test, asylum applicants are eligible for relief if they establish

membership in a group that is “disfavored,” and they have “an individualized risk

of being singled out for persecution.” Id.

      Because the “disfavored group” test departs from the plain language of the

statute, we join our sister circuits in rejecting this “judicially created alternative to

the statutory and regulatory scheme.” Kho v. Keisler, 505 F.3d 50, 55 (1st Cir.

2007); Firmansjah v. Gonzales, 424 F.3d 598, 607 n.6 (7th Cir. 2005); Lie v.

Ashcroft, 396 F.3d 530, 538 n.4 (3d Cir. 2005). The Ninth Circuit’s “disfavored

group” test conflicts with the plain language of § 1208.13(b)(2)(iii), which

provides for two alternative methods of establishing a well-founded fear of future

persecution: an applicant can show either that he will be “singled out individually

for persecution” or that there is “a pattern or practice” of persecuting a group to

which he belongs. 8 C.F.R. § 1208.13(b)(2)(iii). Section 1208.13(b)(2)(iii) does

not contemplate different burdens of proof depending on whether an applicant is a

member of a group that is “disfavored.” While evidence that an applicant is a

member of a disfavored group can surely be relevant in assessing whether an

applicant has carried his burden to show either (1) that he will be individually

singled out for persecution or (2) that he will be persecuted pursuant to a pattern or

practice, that is quite different than saying membership in a disfavored group


                                            24
               Case: 18-13489    Date Filed: 08/13/2020    Page: 25 of 29



lessens an applicant’s burden to show a reasonable possibility of future

persecution, as the “disfavored group” test allows. In short, we disagree with the

Ninth Circuit that the degree to which a group is disfavored alters an applicant’s

burden to establish either an individualized risk or a pattern or practice of

persecution. Accordingly, the agency did not err by failing to analyze

Lingeswaran’s well-founded fear of future persecution claim under the “disfavored

group” test.

B. CAT Claim

      Lingeswaran argues the BIA erred in finding that he did not qualify for

withholding of removal pursuant to CAT because the Sri Lankan government

continues to execute atrocities against Tamils and his family members in Sri Lanka

live in fear. To be eligible for relief pursuant to CAT, an applicant must meet a

higher burden than for asylum eligibility, and show “that it is more likely than not

that he or she would be tortured if removed to the proposed country of removal.” 8

C.F.R. § 208.18(c)(2). CAT only provides protection from torture where it is

“inflicted by or at the instigation of or with the consent or acquiescence of a public

official or other person acting in an official capacity.” 8 C.F.R. § 208.16(a)(1); see

also Jean-Pierre v. U.S. Att’y Gen., 500 F.3d 1315, 1323; Reyes-Sanchez v. U.S.

Att’y Gen., 369 F.3d 1239 (11th Cir. 2004). Acquiescence “requires that the public

official, prior to the activity constituting torture, have awareness of such activity


                                           25
             Case: 18-13489     Date Filed: 08/13/2020    Page: 26 of 29



and thereafter breach his or her legal responsibility to intervene to prevent such

activity.” 8 C.F.R. § 208.18(a)(7). “The burden of proof for an applicant seeking

withholding of removal under the Convention, like that for an applicant seeking

withholding of removal under the statute, is higher than the burden imposed on an

asylum applicant.” Najjar, 257 F.3d at 1303; see also 8 C.F.R. § 208.16(c)(2).

      The record does not compel a finding of torture by, or at the acquiescence

of, the Sri Lankan government. To the contrary, according to a U.S. State

Department report, since the end of the civil war in 2009, the government of Sri

Lanka has established procedures to investigate claims of torture and arrested

military police and other officials suspected of involvement in torture. And

according to a report by a non-profit organization, “Freedom from Torture,” the Sri

Lankan government has also adopted policies and passed legislation aimed at

protecting victims, witnesses, and detainees. Moreover, in 2016, the Sri Lankan

government established a committee, charged with “visit[ing], examin[ing], and

tak[ing] preventative measures on allegations of torture,” as well as the Office of

National United and Reconciliation, charged with “coordinating the government’s

efforts toward reconciliation.” A government does not “acquiesce” to torture

where it “actively, albeit not entirely successfully, combats” the alleged torture.

Reyes–Sanchez, 369 F.3d at 1243. Accordingly, we deny Lingeswaran’s petition

for review of the denial of relief under CAT.


                                          26
                Case: 18-13489         Date Filed: 08/13/2020         Page: 27 of 29



                                                  IV.

        In sum, substantial evidence supports the BIA’s rejection of Lingeswaran’s

claims for asylum, withholding of removal, and CAT relief. And neither the IJ nor

the BIA committed any legal errors. Accordingly, Lingeswaran’s petition for

review is DENIED. 16




        16
           Judge Wilson concurs with our decision in this case, but writes specially to note that he
agrees with Judge Jordan’s interpretation of the INA’s “at least one central reason” standard, as
set out in 8 U.S.C. § 1158(b)(1)(B)(i). See Diaz-Rivas v. U.S. Att’y Gen., 769 F. App’x 748,
758−65 (11th Cir. 2019) (Jordan, J., concurring in part and dissenting in part). Notably, on that
point, Judge Jordan was writing in dissent in the unpublished, non-precedential decision in Diaz-
Rivas. In contrast, Judge Grant, who authored the majority opinion in Diaz-Rivas, interpreted the
term “central reason” to mean “a reason of primary importance to the persecutors, one that is
essential to their decision to act. . . . In other words, a motive qualifies as central if the persecutor
would not have harmed the applicant if the protected trait did not exist.” 769 F. App’x at 754
(quotations omitted). We find Judge Grant’s interpretation to be well-reasoned. Nonetheless, we
agree with Judge Wilson that given the particular facts of the case now before us, we do not have
to resolve the question at issue in Diaz-Rivas.
                                                   27
              Case: 18-13489      Date Filed: 08/13/2020   Page: 28 of 29



WILSON, Circuit Judge, concurring:

      I concur with the majority but write separately to clarify my analysis of

Lingeswaran’s past-persecution theory of asylum. Eligibility for asylum relief

turns on the reason(s) for persecution. See 8 U.S.C. § 1158(b)(1)(B)(i). “[T]he

applicant must establish that race, religion, nationality, membership in a particular

social group, or political opinion was or will be at least one central reason for

persecuting the applicant.” Id.

      I agree with Judge Jordan’s interpretation of the “at least one central reason”

standard. See Diaz-Rivas v. U.S. Att’y Gen., 769 F. App’x 748, 758–65 (11th Cir.

2019) (Jordan, J., concurring in part and dissenting in part). The statute plainly

contemplates the possibility that a persecutor may have “multiple central reasons”

for persecuting an applicant. Id. at 763. If the facts of a case bear out that

possibility, the statute requires only that a protected reason be “one” of the

multiple central reasons shown. § 1158(b)(1)(B)(i). “[T]he applicant is not

required to show that the protected reason was the primary or dominant reason

they were persecuted.” Diaz-Rivas, 769 F. App’x at 760. “Requiring primacy or

dominance would recast the inquiry as one into ‘the central’ as opposed to ‘at least

one central’ reason for persecution and would vitiate the possibility of a mixed

motive claim.” Id. (alterations adopted) (internal quotation marks omitted).




                                           28
             Case: 18-13489     Date Filed: 08/13/2020    Page: 29 of 29



      Lingeswaran’s problem is that he failed to show that a protected reason was

a reason at all for his alleged persecution. The agency found that the Sri Lankan

army had only one motivation here: its legitimate investigation of LTTE terrorist

activity during the civil war. The IJ found that the army “questioned

[Lingeswaran] not because [of a protected ground], but rather because of their

belief that he may have been associated with a terrorist organization, the LTTE

Tigers.” In other words, this case does not involve mixed motives, and the one

reason for persecution is not protected. See § 1158(b)(1)(B)(i). Therefore,

Lingeswaran did not establish that a protected ground “was . . . at least one central

reason for” his alleged persecution. See id.




                                          29